MEMORANDUM **
Petitioner Catalina Buac Diaz petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal from the Immigration Judge’s denial of her petition for asylum and withholding of deportation. We do not recite the facts here as they are known to the parties.
This case falls under the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996. 8 U.S.C. § 1105a(a). When the BIA conducts its own review of the record, as here, this court reviews the BIA’s decision rather than the Immigration Judge’s, except to the extent that the BIA explicitly adopts the Immigration Judge’s ruling. Cordon-Garcia v. INS, 204 F.3d 985, 990 (9th Cir.2000). This court upholds the decision of the BIA if it is “ ‘supported by reasonable, substantial, and probative evidence on the record considered as a whole.’ ” INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (quoting 8 U.S.C. § 1105a(a)(4)).
In this case, Petitioner was threatened in 1982 by the NPA and the Laban party. However, as the BIA noted, she moved to Quezon City and did not experience further trouble from this group. Petitioner claimed that she continued to suffer persecution because in 1990 the government police shot her in the leg during a KMU rally. However, Petitioner conceded in her hearing that the government shot generally into the crowd, not specifically at her. Because reasonable, substantial and probative evidence supports the BIA’s conclusion that Petitioner did not establish past persecution or a well-founded fear of *343future persecution, the petition is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Cir. R. 36-3.